Citation Nr: 1235462	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  02-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an upper respiratory disability.

3.  Entitlement to service connection for bilateral shoulder condition.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for a right hip condition.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to an initial rating in excess of 10 percent for myofascial syndrome.

8.  Entitlement to an initial compensable rating for right hamstring strain.

9.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

10.  Entitlement to an initial compensable rating for hemorrhoids.

(The issues of entitlement to service connection for glaucoma and entitlement to service connection for an acquired psychiatric disorder will be addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 2000 to October 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2001 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was most recently before the Board in May 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran was afforded a hearing before the Board, sitting at the Waco RO, in December 2008, before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  Consequently, in August 2012, the Board asked the Veteran whether he desired to have a new Board hearing.  The Veteran responded in the affirmative in September 2012, requesting a video hearing before a Board VLJ at the local regional office.  As such, he should be afforded another opportunity to provide testimony at a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video hearing at the earliest available opportunity, with appropriate notification to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

